Citation Nr: 1641830	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to October 1969.

This matter came to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in September 2014; the transcript is of record.

This matter was remanded in December 2014.

In an October 2015 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective April 22, 2009.  The grant of service connection for this disability constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.


FINDING OF FACT

A skin disability did not manifest during service, nor within a year of separation from active service and is not otherwise related to the Veteran's active service, to include herbicide exposure.



CONCLUSION OF LAW

The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in May 2009 pertaining to his claimed skin disability.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter also informed the Veteran of the type of information and evidence needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the issue on appeal, to include substantial compliance with the December 2014 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded VA examinations in April 2009 and July 2015, and an addendum opinion was proffered in October 2015.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The electronic record contains the Veteran's service treatment records, identified post-service treatment records, and lay contentions and testimony of the Veteran.  No additional evidence has been identified by the Veteran with regard to this disability.

The Court has held that the provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's Board hearing, the undersigned identified the issue on appeal and asked the Veteran about the treatment received for his condition to ensure that all relevant treatment records were obtained.  Also, the Veteran provided testimony as to the basis for his belief that his condition was due to service.  In December 2014, the issue was remanded to obtain an etiological opinion.  The Veteran has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

The Veteran asserts that he has skin disabilities due to his active service, to include exposure to herbicides during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as malignant tumors, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  His service personnel records reflect that the he served in Vietnam during his period of honorable service during the applicable time period, and thus he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010); see 78 Fed. Reg. 173, 54763-66 (September 6, 2013).  There is no indication that the Veteran has chloracne or other acneform disease consistent with chlorance nor porphyria cutanea tarda.  His diagnosed skin disabilities are not presumptive diseases.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted, which includes skin cancer.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010); see also Notice, 77 Fed. Reg. 47924-28 (August 10, 2012).  

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Turning to the relevant evidence, service treatment records are negative for any skin conditions.  A Report of Medical Examination conducted for separation purposes reflects that his 'skin, lymphatics' were clinically evaluated as normal.  He was noted to have identifying body marks, scars, tattoos which were not considered disabling.  05/29/2009 VBMS entry, STR-Medical.

A September 2007 private treatment record reflects a diagnosis of prurigo nodules.  An October 2007 private treatment records reflect diagnoses of residual melanoma in situ, and that a solar keratosis on his right cheek was noted on his prior visit.  06/19/2009 VBMS entry, Medical Treatment Record-Non-Government Facility at 13, 14, 19.  

A February 2008 private treatment record reflects diagnoses of melanoma in situ; lichen simplex chronicus; and, seborrheic keratosis.  An April 2009 VA treatment record reflects a diagnosis of contact dermatitis.  05/05/2009 VBMS entry, Medical Treatment Record-Government Facility at 4, 28.

In August 2009, the Veteran underwent a VA examination wherein the examiner diagnosed melanoma of the right forearm, treated with excision, with no evidence of recurrence.  The examiner did not provide an etiological opinion and also did not acknowledge the skin diagnoses reflected in the private and VA treatment records.  

In October 2011, the Veteran underwent a biopsy of two small squamous cell carcinomas of the left arm and chest.  12/10/2012 Virtual VA entry at 103.  

In July 2015, the Veteran underwent a VA examination.  He reported that he handled herbicides in Vietnam, sometimes with an oral siphon device.  He also reported handling herbicides while serving stateside.  He reported typical adolescent acne, but no history of severe cystic acne while in the service.  He has not been diagnosed with prophyria.  After service, he worked in the plywood industry for 4 years, shipyard for 15 years, and had sales jobs.  He was a "regular kid" in terms of outdoor activities.  He joined the military after high school.  He tends to spend a lot of time outdoors in the summer, spends most of the day "parked under a tent watching CNN" and working in his garden.  Upon examination, the examiner diagnosed actinic and seborrheic keratosis; melanoma in situ; and squamous cell carcinoma.  

The examiner opined that the skin disabilities were less likely than not due to service.  The examiner stated that the Veteran has not been diagnosed with either chloroacne or prophyria cutanea tarda, the only two skin conditions currently granted presumptive service connection related to service Agent Orange exposure.  The Veteran has reportedly been diagnosed with melanoma in the past.  The etiology of melanoma is not entirely known, but it is NOT currently recognized as an Agent Orange related cancer.  The Up to Date medical reference notes sun exposure as a major risk factor for the development of melanoma:  "Although a direct causal relationship between solar UV radiation and melanoma cannot be demonstrated experimentally, the evidence from indirect studies is overwhelming and leaves little doubt that UV exposure is a major risk factor for melanoma..."  Additional risk factors noted include a number of nevi, genetic factors (approximately 10 percent of melanomas are familial), a history of melanoma, history of nonmelanoma skin carcinoma, immunosuppression (e.g. after organ transplantation).  Regarding environmental exposures the Up to Date review of the literature notes:  "Occupational exposure to chemicals has been examined in a number of studies focusing on polychlorinated biphenyls (PCBs), petroleum products, ionizing radiation, and selenium.  Although initial analyses showed patterns of increased incidence, no statistically significant occupational risk factors were found after adjustment for known risk factors such as nevus count and sun exposure."

In an October 2015 VA addendum opinion, the examiner noted that service treatment records were reviewed which documented scars on the right arm in both the enlistment and separation examinations.  Otherwise, service treatment records are silent with regard to any skin problems.  The examiner noted that the Veteran had no skin problems documented in service.  His skin problems were diagnosed many decades after service.  He had skin problems, including keratoses, melanoma and squamous cell carcinoma, which are more likely than not related to a lifetime history of sun exposure.  He was in service for less than 4 years.  Therefore, the vast majority of that sun exposure has occurred outside of service.  He also acknowledged at his examination that he spends the majority of the summer months out-of-doors and he was noted to be deeply tanned, consistent with ongoing risk of sun damage to the skin.

The Board finds that the July 2015 VA examiner's opinion is the most probative of record as the opinion was based on a review of the evidence and a clear rationale is provided in support of the conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiner's opinion, the Board cannot reach a finding that the Veteran has a skin disability that manifested in service or is otherwise due to his active service.  There is no contrary opinion of record.  

As detailed above, service treatment records are negative for any complaints or treatment related to a skin condition, and a diagnosis is not reflected until decades after separation from service.  With respect to negative evidence, the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years is significant.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

The Board has given consideration to the lay evidence from the Veteran pertaining to his skin disabilities, to include his assertions that he has a skin disability due to in-service herbicide exposure.  The Veteran, however, does not have the requisite medical expertise to find that his current skin disabilities are due to service, to include in-service exposures.  His opinion in this regard is not competent, given the complexity of the medical questions involved.  In light of his assertions and the diagnoses of record, a medical opinion was sought which, was negative.  The medical opinion outweighs the lay contentions of the Veteran.  The Veteran has otherwise provided no support for his assertions that his skin disabilities are due to active service, to include due to exposure to herbicides during service.

The Board notes that malignant melanoma is a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, there is no credible evidence of continuity of symptomatology.  Indeed, no relevant findings or complaints were made at separation.  At his hearing, the Veteran noted being diagnosed with skin cancer in 2006 and discussed that he sprayed chemicals in service.  He did not endorse a continuous history of skin disorders from the time of service and such is not otherwise shown in the record.  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between the claimed skin disabilities and active service.  As the preponderance of the evidence is against the claims, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


							(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a skin disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


